DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the processed signal data” in line 7, it is unclear if this is the extracted feature data or the transformed extracted data that is a time series data. There is insufficient antecedent basis for this limitation in the claim.
claim 1 recites the limitation “classify the sleep stage based on … using an epoch unit of time series data”; claim 1 has required generating a time series data. It is unclear and confusing what the “epoch unit of time series data” is being used for and if this limitation replaces the “time series data” previously required. 
Dependent claims 2-6 are rejected for depending on rejected claim 1.
Claim 6 recites the limitation “the performance” in line 15; it is unclear if this is the same as the current validated highest performance of line 8 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “sleep stage classification model being currently deployed and serviced” in line 15. it is unclear and confusing what the claim intends by reciting “serviced”. The claim includes limitations directed towards “a service module”, however, the claim has not set forth what is “serviced”. 
claim 6 recites the terminology “relatively excellent” in line 17. The term “relatively excellent” is considered to be a relative terminology and indefinite because the specification lacks some standard for measuring the degrees intended. See MPEP 2173.05

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-6 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-6 recites a judicial exception by reciting the limitations of collecting signal data, extracting features, transforming features to time series data, classifying sleep stage based on models. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “collect signal data”. That is, other than reciting “collect” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “collect” language, the claim encompasses the user manually monitors the data received, picks various points such as features, formulates a trend and uses a model previously selected to classify the data (here, sleep stage). The mere nominal recitation of collect signal data through polysomnography signal, nor extracting features related to EEG, EOG, and EMG signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-6 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-6 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. generating model, applying layers of machine learning, training model, validating model, improving model….) do not amount to significantly more. For example, collecting signal data is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and classifying data is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional elements of using various machine learning tools, generating and improving models, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims 1-6 are ineligible.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20170215808 granted to Shimol et al. (hereinafter “Shimol”)
Regarding claim 1, Shimol discloses an automatic determination apparatus using a deep learning (para 0005, “computer-implemented systems and methods for detecting an individual's sleep stage”), the automatic determination apparatus comprising: a signal data processor configured to collect signal data detected through 5polysomnography (para 0005, “one or more processors and may include receiving a set of signals from a set of sensors worn by the individual”, para 0028 “sleep stage device 110 may communicate with a set of sensors 114… sensors 114 may include one or more of … any polysomnography (PSG) sensor (e.g., electromyographs, electrodes, etc. for measuring EEGs, EOGs, ECGs, EMGs, etc.”; fig, 3, “receive set of signals from sensors” box 302), to extract feature data by analyzing a feature of the collected signal data (para 0005, discussing “generating a set of signal features”; fig 3, box 306), and to transform the extracted feature data to time series data (paras 0005-0007 discussing dividing the signals into a set of equally-timed segments); and a sleep stage classification model processor configured to input the processed signal data to a pre-generated sleep stage classification model, and to classify a sleep stage corresponding to the signal data (paras 0005-0007 “The method may also include determining a sleep stage for the individual by operating on the set of signal features using a sleep stage classifier included in a learning library”, fig. 3, boxes 310-312), 10wherein the sleep stage classification model processor is configured to classify the sleep stage based on at least one of an American Academy of Sleep Medicine (AASM) standard and a Rechtschaffen and Kales (R&K) standard (para 0020 “potential sleep stages may include states such as Awake, N1, N2, N3, N4, REM, non-REM (NREM)… In another example, stages N3 and N4 may constitute a single stage (e.g., a “N3”)”; it is noted that the above quotation regarding the sleep stage classification is known to be the Rechtschaffen and Kales (which divides the sleep into 7 discrete stages (wake, stage 1, stage 2, stage 3, stage 4, stage REM, and movement time), and the AASM which merges the stages 3 and 4 into N3.) using an epoch unit of time series data as the processed signal data (para 0005, 0091).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pat Pub No. 20170215808 granted to Shimol in view of US Pat Pub No. 20190192069 granted to Molina et al. (hereinafter “Molina”)
Regarding claim 2, Shimol discloses the automatic determination apparatus of claim 1, further comprising: a sleep stage classification model generator configured to generate the sleep stage classification model (fig. 5, para 0065-0067), Shimol discloses wherein the sleep stage classification model generator comprises an inference modeler configured to define statistical sequence data of each sleep stage for inferring the sleep stage classification model (para 0007, “a method for probabilistically determining an individual's sleep stage”) sequentially applying an input layer, and a softmax layer (para 0091, “By way of example, in an experimental study many neural network architectures were tested using two or three hidden layers using sigmoid activation functions except for the final output layer (function). The final output function instead used the softmax function to output the sleep stage likelihood”), but fails to explicitly disclose using a one-dimensional (1D) convolution layer, a long short-term memory (LSTM) layer. 
Molina teaches a similar sleep stage prediction method based on captured signals from a patient (fig. 3). Molina teaches having a prediction model which may be a machine learning in the form of deep neural network to automatically derive features and build highly performant classifiers with significantly higher accuracies and to predict sleep states with a prediction horizon in the order of minutes (para 0043). Molina teaches that the deep neural network may include an architecture composed of convolutional layers (e.g., filters; it is noted that the 1-D CNN are known to be used when monitoring time-series data) and long-short term memory elements that provide the network with the memory to use past decisions to refine prediction accuracy (paras 0043-0048, fig. 4). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shimol to provide a machine learning as shown by Molina to provide the predictable result of increasing prediction accuracy in determining sleep stage.


Regarding claim 3, Shimol as modified by Molina renders the automatic determination apparatus of claim 2 obvious as recited hereinabove, Molina teaches wherein the input layer transforms the signal data processed in a form of the time series data 25to a preset data size and forwards the transformed signal data to the 1D convolution layer, 35the 1D convolution layer learns a feature value required for sleep stage classification in an input tensor and forwards the learned feature value to the LSTM layer, the LSTM layer learns the learned feature value based on a pattern according to a time and outputs an expectation value based on a finally learned pattern (paras 0043-0048, discussing inputting data into convolutional layers which is thought of as filters, using a LSTM to refine prediction accuracy), and  5the softmax layer outputs the expectation value as a statistical value and generates statistical sequence data of each sleep stage, thereby defining a final output (para 0043, discussing providing predictions in terms of probabilities, which can be translated into a “hard decision”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shimol with the additional teachings of Molina to provide the predictable result of increasing prediction accuracy in determining sleep stage (para 0043).  

Regarding claim 4, Shimol as modified by Molina renders the automatic determination apparatus of claim 2 obvious as recited hereinabove, Molina teaches wherein the sleep stage classification model generator further comprises an inference model trainer configured to 10train the inferred sleep stage classification model (para 0042, 0048-0049), and the inference model trainer is configured to perform a training by processing all of the sets of the detected signal data through a processor, by caching the processed signal data for each set in a storage device, and by loading the cached signal data for each set, and the inference model trainer 151) loads data based on a single set, 2) outputs the loaded data and performs a training using output data, 3) measures and stores a training result, 4) applies a process of 1) to 3) with respect to the entire data, and terminates a training 1 epoch when the progress is completed with respect to the 20entire sets, and 5) repeats a process of 4) by a predefined training epoch (para 0022, 0035, discussing storing data, para 0048-0049, discusses training the prediction model using personal data).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shimol with the additional teachings of Molina to provide the predictable result of training the prediction model provide prediction model 600 with a more accurate predictive behavior (para 0048).

Regarding claim 5, Shimol as modified by Molina renders the automatic determination apparatus of claim 2 obvious as recited hereinabove, Shimol  teaches wherein the sleep stage classification model generator further comprises an inference model validator configured to 25compare a test set acquired from a distribution of collected samples and a result of the 36inferred sleep stage classification model (para 0098, “update the learning library to account for sets of signals, sets of signal features, and sleep stages specific to user 116 for use in subsequent calculations.”; the “test set” is understood to be the past sets which is used to compare the result to in order to improve accuracy and validity of estimated sleep stages).  

Regarding claim 6, Shimol as modified by Molina renders the automatic determination apparatus of claim 1 obvious as recited hereinabove, Shimol teaches further comprising: an inference model performance improver, 5wherein the inference model performance improver comprises: a service module configured to output a sleep stage classification result for the processed signal data by deploying a sleep stage classification model having a currently validated highest performance (para 0006, 0020,-0022 “probabilistically estimating an individual's sleep stage”); a training module configured to iteratively conduct a search on a hyperparameter of 10the deployed sleep stage classification model and to validate the deployed sleep stage classification model based on the iterative search result (it is understood that a search is performed to provide the matching result which would indicate the sleep stage); and a database configured to store validation data acquired by validating the sleep stage classification model (para 0027 “one or more data storages for storing information”), and the training module is configured to compare the stored validation data and the 15performance of the sleep stage classification model being currently deployed and serviced and to control the service module to deploy the sleep stage classification model having a relatively excellent performance  (para 0006, 0020,-0022 “probabilistically estimating an individual's sleep stage”).
Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/744,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are concerned with collecting data through polysomnography, extracting features to time series data, classifying sleep stage based on a model, analyzing a feature of each EEG, EOG, EMG and to transform these features into time-series data. Therefore, it appears that both sets of claims are obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150126821 to Kempfner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792